Citation Nr: 0940502	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-27 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
lung disorder, to include as due to asbestos exposure.   
 
2.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD) for the period prior to 
November 6, 2006.   
 
3.  Entitlement to an increase in a 70 percent rating for 
PTSD for the period since January 1, 2007.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had verified active service from November 1943 to 
October 1947 and from September 1950 to June 1952.  He also 
had additional service in Naval Reserve.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that reopened and denied the Veteran's claim for entitlement 
to service connection for a lung disorder (claimed as chronic 
obstructive lung disease (COPD)), to include as due to 
asbestos exposure, on a de novo basis.  By this decision, the 
RO also denied an increase in a 30 percent rating for PTSD.  

As noted above, the December 2005 RO decision reopened and 
denied the Veteran's claim for entitlement to service 
connection for a lung disorder, to include as due to asbestos 
exposure, on a de novo basis.  The Board notes, however, that 
service connection for a lung disorder, to include as due to 
asbestos exposure, was previously denied in a final June 2004 
RO decision.  Therefore, the Board must address whether the 
Veteran submitted new and material evidence to reopen his 
claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

A November 2006 RO decision increased the rating for the 
Veteran's service-connected PTSD to 50 percent, effective 
June 6, 2005 (the Veteran's present claim for entitlement to 
an increased rating for PTSD was filed on July 13, 2005).  A 
February 2007 RO decision assigned a temporary total rating 
(100 percent) from November 6, 2006 to December 31, 2006, and 
continued the 50 percent rating for the period since January 
1, 2007.  A subsequent February 2007 RO decision increased 
the rating for the Veteran's service-connected PTSD to 70 
percent, effective January 1, 2007.  Since those grants do 
not represent a total grant of benefits sought on appeal, the 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  

A May 2007 RO decision granted a total disability rating 
based on individual unemployability (TDIU rating), effective 
January 1, 2007.

The present Board decision addresses the issue of whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.  The issue of the merits 
of the claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure, as well as 
the issues of entitlement to an increase in a 50 percent 
rating for PTSD for the period prior to November 6, 2006, and 
entitlement to an increase in a 70 percent rating PTSD for 
the period since January 1, 2007, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for a lung disorder, to 
include as due to asbestos exposure, in June 2004, and the 
Veteran did not appeal.  

2.  Evidence submitted since then includes some evidence 
which is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  The June 2004 RO decision that denied entitlement to 
service connection for a lung disorder, to include as due to 
asbestos exposure, is final.  38 U.S.C.A. § 7105 (West 2002).  

2.  New and material evidence has been received to reopen a 
claim for entitlement to service connection for a lung 
disorder, to include as due to asbestos exposure.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to whether new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure, and the need to remand 
for additional information with regard to the merits of the 
issue, no further discussion of VCAA compliance is needed at 
this time.  

Analysis

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a lung disorder, to 
include as due to asbestos exposure, in June 2004.  The June 
2004 RO decision was not appealed and is considered final.  
38 U.S.C.A. § 7105.  

The evidence considered at the time of the June 2004 RO 
decision included the Veteran's available service personnel 
and treatment records; post-service private treatment 
records; and the Veteran's own statements.  The RO denied 
service connection for a lung disorder (COPD), to include as 
due to asbestos exposure, on the basis that there was nothing 
in the available evidence of record to establish service 
connection for a lung disorder and that such condition did 
not happen during the Veteran's military service nor was it 
aggravated or caused by service.  The RO noted that exposure 
to asbestos during the Veteran's military service was not 
established by the evidence of record.  The RO indicated that 
it had not been established that the Veteran's lung disorder 
(COPD) resulted from asbestos exposure because such disorder 
had not been shown to be related to asbestos exposure.  The 
RO reported that the Veteran's service treatment records were 
entirely silent for any complaints, findings, treatment, or 
diagnosis of COPD during active duty.  The RO further noted 
that none of the other evidence available for review offered 
any nexus between any currently diagnosed lung disorder 
(COPD) and any disease or event that occurred during service.  

The Board observes, however, that on a medical history form 
at the time of a September 1950 recall to active duty 
examination, the Veteran did check that he had asthma, 
pneumonia, and pain or pressure in his chest.  The reviewing 
examiner did not make any remarks.  Additionally, on a 
medical history form at the time of an October 1956 
examination, apparently for Naval Reserve purposes, the 
Veteran checked that he had whooping cough.  There was no 
indication when he suffered from such disorder.  The 
reviewing examiner noted that the Veteran had whooping cough, 
uncomplicated.  

The evidence received since the June 2004 RO decision 
includes post-service VA treatment records; an October 2005 
statement from F. D. McCool, M.D.; VA examination reports, 
including a December 2005 respiratory examination report; and 
statements from the Veteran.  

The October 2005 statement from Dr. McCool reported that he 
had been treating the Veteran since 1998 for asthma and 
chronic bronchitis.  Dr. McCool stated that the Veteran's 
symptoms started when he was in the Navy and that, at that 
time, he was smoking, but subsequently quit smoking.  It was 
noted that during that time, there was substantial exposure 
to asbestosis.  Dr. McCool indicated that it was quite 
possible that the exposure to asbestos may have triggered the 
Veteran's wheezing and cough.  

The December 2005 VA respiratory examination report noted 
that the Veteran served in the Navy as a motor machinist mate 
second.  The Veteran reported that in between his periods of 
service, he worked as an auto mechanic.  He indicated that he 
also worked as a maintenance supervisor, Naval Reserve 
instructor, and as an air conditioner technician.  It was 
noted that the Veteran entered active service in October 1956 
and that was released in October 1960.  The Veteran 
specifically stated that he served as an engine room motor 
machinist mate in World War II and that afterwards, he worked 
in engine rooms repairing utilities and piping that involved 
working on asbestos pipes with repairing and wrapping.  He 
indicated that after his periods of military service, he 
worked full-time in air conditioning as a technician.  

The Veteran reported that during service in 1946, he had 
problems with wheezing and dyspnea on exertion, as well as 
with a cough.  He stated that such was noted on a physical 
examination in the Navy.  He indicated that he did not seek 
treatment at that time, but that his activities were somewhat 
limited.  The Veteran related that running and climbing 
exacerbated his symptoms, but that he remained functional.  
He stated that in 1947, when he was out of the service, he 
was treated by a private physician for wheezing with Tedrol 
four times a day and that he took such medication until the 
mid 1980s when he changed physicians and was placed on an 
Albuterol oral inhaler.  The Veteran indicated that he 
suffered from a cough which was productive of clear mucus 
that would primarily occur when he was winded.  He stated 
that the cough had been present throughout all of the years 
that he had problems.  He reported that his symptoms had 
gradually worsened over the years.  The Veteran remarked that 
he could currently ambulate only about 300 feet using a four-
wheeled walker for the past year after undergoing pulmonary 
rehabilitation.  He stated that prior to rehabilitation, he 
was only able to walk about 50 feet.  The Veteran reported 
that during high humidity or during very cold weather, he had 
increased difficulty with breathing.  He indicated that he 
had a recent hospitalization for pneumonia, but that it had 
resolved.  It was noted that the Veteran also carried a 
diagnosis of sleep apnea.  

The examiner noted that the Veteran's claims file was 
reviewed prior to the examination.  As to a diagnosis, the 
examiner stated that based on the history provided by the 
Veteran who appeared reliable, the review of medical records 
and the physical findings, there was evidence of asthmatic 
bronchitis in 1946, "as likely as not related to service 
time."  The examiner commented that with regards to the 
Veteran's asthmatic bronchitis (COPD) being caused by/due to 
asbestos exposure, that was unlikely, as the etiology of his 
asthma was unknown.  The examiner indicated that the 
objective evidence supported a diagnosis of COPD 
(asthma/bronchitis) by pulmonary function tests and history, 
but that it did not support asbestos as the etiology of the 
Veteran's lung disease.  The examiner remarked that although 
the Veteran had documented exposure to asbestos, there was no 
evidence of asbestos related disease by either chest X-ray or 
chest computed tomography scan, or specific pleural plaques 
or fibrosis.  The examiner stated that there was also no 
evidence of restrictive disease on pulmonary function tests.  
The examiner commented that, as to Dr. McCool's letter, 
although the asbestos exposure may have triggered the 
Veteran's wheeze and cough, it was unlikely that it caused 
his asthma given the lack of asbestos related findings.  

The Board observes that in the evidence available at the time 
of the June 2004 RO decision, there was no evidence 
specifically relating the Veteran's current lung disorder, to 
include as due to asbestos exposure, to his periods of 
service.  In the evidence received since the June 2004 RO 
decision, there is an October 2005 statement from Dr. McCool 
that specifically indicated that the Veteran's symptoms of 
asthma and chronic bronchitis started when he was in the 
Navy.  Dr. McCool also commented that the Veteran had 
substantial exposure to asbestos in the Navy and that it was 
quite possible that such exposure have triggered his wheezing 
and cough.  Additionally, the December 2005 VA respiratory 
examination report, indicated, as to a diagnosis, that based 
on the history provided by the Veteran who appeared reliable, 
the review of medical records and the physical findings, 
there was evidence of asthmatic bronchitis in 1946, "as 
likely as not related to service time."  The examiner 
commented that with regards to the Veteran's asthmatic 
bronchitis (COPD) being caused by/due to asbestos exposure, 
that was unlikely, as the etiology of his asthma was unknown.  
The examiner further remarked that the objective evidence 
supported a diagnosis of COPD (asthma/bronchitis) by 
pulmonary function tests and history, but that it did not 
support asbestos as the etiology of the Veteran's lung 
disease.  The Board notes that although there is no actual 
evidence of asthmatic bronchitis in 1946 (as indicated by the 
VA examiner above), the evidence (to include Dr. McCool's 
statement) will be considered credible for the purposes of 
determining whether new and material evidence has been 
submitted.  

The Board finds that the October 2005 statement from Dr. 
McCool and the December 2005 VA respiratory examination 
report, are evidence that is both new and material because 
the claim was previously denied, at least in part, on the 
basis that the evidence did not show a current lung disorder, 
to include as due to asbestos exposure, stemming from the 
Veteran's periods of service.  Therefore, the Board finds 
that such evidence is not cumulative or redundant, relates to 
an unestablished fact necessary to substantiate his claim, 
and raises a reasonable possibility of substantiating the 
claim.  New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it may not convince the Board to grant a claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board concludes that evidence submitted since the June 
2004 RO decision is new and material, and thus the claim for 
service connection for a lung disorder, to include as due to 
asbestos exposure, is reopened.  This does not mean that 
service connection is granted.  Rather, additional 
development of evidence will be undertaken (see the below 
remand) before the issue of service connection for a lung 
disorder, to include as due to asbestos exposure, is 
addressed on a de novo basis.  Manio v. Derwinski, 1 Vet.App. 
140 (1991).


ORDER

New and material evidence having been submitted, the claim 
for service connection for a lung disorder, to include as due 
to asbestos exposure, is reopened, and to this extent only, 
the benefit sought on appeal is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

As to the Veteran's claim for service connection for a lung 
disorder, to include as due to asbestos exposure, he claims 
that he was exposed to asbestos during service and that his 
lung disorder resulted from such exposure.  The Veteran 
specifically contends that during his periods of service he 
worked in two naval shipyards for approximately one year 
each.  He states that such shipyards were known for their 
extensive use of asbestos products.  He reports that from 
June 1946 to November 1947, he was exposed to asbestos while 
working with pipes that used asbestos for insulation.  The 
Veteran indicates that they had to mix asbestos with water to 
cover the pipes after fixing them and that whenever they 
worked on boilers, fog generators, mufflers, engine 
manifolds, and piping, those objects were covered with 
asbestos.  He also states that from September 1950 to the 
summer of 1951, he dealt with asbestos while changing pipes 
and working on engines aboard Navy LST's (landing ships).  

The Veteran had had verified active service from November 
1943 to October 1947 and from September 1950 to June 1952.  
He also had additional service in Naval Reserve.  His service 
personnel records indicate that during his first period of 
service from November 1943 to October 1947, he served aboard 
ships including the USS LCI (L) 685, USS LCI (L) 981, and the 
USS PCE 875.  His rank or classification was listed as a 
motor machinist's mate, second.  Such records indicate that 
during the Veteran's second period of service from September 
1950 to June 1952, his grade or rank was "END1".  The 
Veteran's service personnel records do not specifically 
demonstrate that he was exposed to asbestos as part of his 
duties.  Given his shipboard duties in the Navy, however, the 
Board will address the Veteran's claim as though he have had 
asbestos exposure at those times.  

The Veteran's service treatment records for his first period 
of active service from November 1943 to October 1947 do not 
show treatment for any lung disorders.  His service treatment 
records for his second period of service from September 1950 
to June 1952 indicate that on a medical history form at the 
time of a September 1950 recall to active duty examination, 
the Veteran checked that he had asthma, pneumonia, and pain 
or pressure in his chest.  The reviewing examiner did not 
make any remarks.  Additionally, on a medical history form at 
the time of an October 1956 examination, apparently for Naval 
Reserve purposes, the Veteran checked that he had whooping 
cough.  There was no indication when he suffered from such 
disorder.  The reviewing examiner noted that the Veteran had 
whooping cough, uncomplicated.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed lung disorders.  

For example, a September 1998 pulmonary function test report 
from the Memorial Hospital, related diagnoses of COPD and 
sleep apnea.  A May 2002 treatment report from F. D. McCool, 
M.D., related an assessment of sleep apnea, moderate; COPD, 
moderate; and asbestos exposure.  

An October 2005 statement from Dr. McCool reported that he 
had been treating the Veteran since 1998 for asthma and 
chronic bronchitis.  Dr. McCool stated that the Veteran's 
symptoms started when he was in the Navy and that, at that 
time, he was smoking, but subsequently quite smoking.  It was 
noted that during that time, there was substantial exposure 
to asbestosis.  Dr. McCool indicated that it was quite 
possible that the exposure to asbestos may have triggered the 
Veteran's wheezing and cough.  The Board observes that there 
is no indication that Dr. McCool reviewed the Veteran's 
entire claims file in providing his opinions.  Additionally, 
Dr. McCool's statement that it was "quite possible" that 
exposure to asbestos "may" have triggered the Veteran's 
wheezing and cough, is speculative.  

A December 2005 VA respiratory examination report noted that 
the Veteran served in the Navy as a motor machinist mate 
second.  The Veteran reported that in between his periods of 
service, he worked as an auto mechanic.  He indicated that he 
also worked as a maintenance supervisor, Naval Reserve 
instructor, and as an air conditioner technician.  It was 
noted that the Veteran entered active service in October 1956 
and that was released in October 1960.  The Veteran 
specifically stated that he served as an engine room motor 
machinist mate in World War II and that afterwards, he worked 
in engine rooms repairing utilities and piping that involved 
working on asbestos pipes with repairing and wrapping.  He 
indicated that after his periods of military service, he 
worked full-time in air conditioning as a technician.  

The Veteran reported that during service in 1946, he had 
problems with wheezing and dyspnea on exertion, as well as 
with a cough.  He stated that such was noted on a physical 
examination in the Navy.  He indicated that he did not seek 
treatment at time, but that his activities were somewhat 
limited.  The Veteran related that running and climbing 
exacerbated his symptoms, but that he remained functional.  
He stated that in 1947, when he was out of the service, he 
was treated by a private physician for wheezing with Tedrol 
four times a day and that he took such medication until the 
mid 1980s when he changed physicians and was placed on an 
Albuterol oral inhaler.  The Veteran indicated that he 
suffered from a cough which was productive of clear mucus 
that would primarily occur when he was winded.  He stated 
that the cough had been present throughout all of the years 
that he had problems.  He reported that his symptoms had 
gradually worsened over the years.  

The examiner noted that the Veteran's claims file was 
reviewed prior to the examination.  As to a diagnosis, the 
examiner stated that based on the history provided by the 
Veteran who appeared reliable, the review of medical records 
and the physical findings, there was evidence of asthmatic 
bronchitis in 1946, "as likely as not related to service 
time."  The examiner commented that with regards to the 
Veteran's asthmatic bronchitis (COPD) being caused by/due to 
asbestos exposure, that was unlikely, as the etiology of his 
asthma was unknown.  The examiner indicated that the 
objective evidence supported a diagnosis of COPD 
(asthma/bronchitis) by pulmonary function tests and history, 
but that it did not support asbestos as the etiology of the 
Veteran's lung disease.  The examiner remarked that although 
the Veteran had documented exposure to asbestos, there was no 
evidence of asbestos related disease by either chest X-ray or 
chest computed tomography scan, or specific pleural plaques 
or fibrosis.  The examiner stated that there was also no 
evidence of restrictive disease on pulmonary function tests.  
The examiner commented that, as to Dr. McCool's letter, 
although the asbestos exposure may have triggered the 
Veteran's wheeze and cough, it was unlikely that it caused 
his asthma given the lack of asbestos related findings.  

The Board observes that the VA examiner indicated that there 
was evidence of asthmatic bronchitis in 1946.  The Board 
notes, however, that there is no evidence of record of any 
treatment for asthmatic bronchitis in 1946 or at any time 
during the Veteran's first period of service.  As noted 
above, the service personnel records for the Veteran's second 
period of service solely indicate that on a medical history 
form at the time of a September 1950 recall to active duty 
examination, the Veteran checked that he had asthma, 
pneumonia, and pain or pressure in his chest.  The reviewing 
examiner did not make any remarks.  Additionally, on a 
medical history form at the time of an October 1956 
examination, apparently for Naval Reserve purposes, the 
Veteran checked that he had whooping cough and the reviewing 
examiner noted that the Veteran had whooping cough, 
uncomplicated.  There is no further evidence of record of 
treatment for any lung problems until 1998.  Additionally, 
the examiner's statement that with regards to the Veteran's 
asthmatic bronchitis (COPD) being caused by/due to asbestos 
exposure, that was unlikely, as the etiology of his asthma 
was unknown, appears to be somewhat contradictory.  It is 
unclear whether the examiner was stating that the etiology of 
the Veteran's asthma was unknown.  It appears that the 
examiner did not review the Veteran's entire claims file in 
providing her opinions.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for a lung disorder, to include as due to asbestos 
exposure.  Such an examination should be accomplished on 
remand.  38 C.F.R. § 3.159(c)(4).

As to the Veteran's claims for increased ratings for his 
service-connected PTSD, the Board notes that the Veteran was 
last afforded a VA psychiatric examination in September 2005.  
The diagnoses were PTSD; major depressive disorder, 
recurrent, moderate; and panic disorder without agoraphobia.  
A Global Assessment of Functioning (GAF) score of 52 was 
assigned.  

The Board notes that the Veteran received treatment for his 
PTSD on numerous occasions subsequent to the September 2005 
VA psychiatric examination.  For example, a July 2006 VA 
discharge summary related diagnoses of PTSD, chronic; major 
depression; and panic attacks.  A GAF score of 40 was 
assigned at that time.  There was also a notation that the 
Veteran was considered unemployable based on his PTSD 
symptomatology and physical health problems.  A December 2006 
VA discharge summary related diagnoses of PTSD, chronic; 
depression, not otherwise specified; panic disorder without 
agoraphobia; and remote history of nicotine dependence, in 
sustained full remission.  The GAF score of 40 was assigned 
at that time.  

The Board observes that the Veteran has not been afforded a 
VA psychiatric examination in over four years.  Additionally, 
the record raises a question as to the current severity of 
his service-connected PTSD.  Therefore, the Board finds that 
a current examination is necessary.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

Prior to the examinations, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  

Further, the Board observes that the actual dates of the 
Veteran's additional periods of service in the Naval Reserve, 
to include any periods of active duty for training and 
inactive duty training, have not been verified.  
Additionally, it appears that the Veteran's service treatment 
records may be incomplete.  Therefore, an attempt should be 
made to verify the Veteran's periods of active duty, active 
duty for training, and inactive duty training with the Naval 
Reserve and to obtain any additional available service 
treatment records.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, to verify the 
dates of all the Veteran's periods of 
active duty, active duty for training, and 
inactive duty training in the Navy or 
Naval Reserve.  Also request that a search 
be conducted for all medical records 
pertaining to the Veteran during his Naval 
Reserve service.  If more details are 
required to conduct such search, the 
Veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

2.  Ask the Veteran to identify all 
medical providers who have treated him for 
lung problems and PTSD since March 2007.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of any 
outstanding records of pertinent medical 
treatment which are not already in the 
claims folder.  Specifically, VA treatment 
records since March 2007 should be 
obtained.  

3.  Schedule the Veteran for a VA 
examination by a physician to determine 
the nature and likely etiology of his 
claimed lung disorder, to include as due 
to asbestosis exposure.  The claims folder 
must be provided to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should diagnose 
all current lung disorders.  

Based on a review claims file and 
generally accepted medical principles, the 
examiner should provide a medical opinion, 
with adequate rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any diagnosed 
lung disorders are etiologically related 
to the Veteran's period of service, to 
include any exposure to asbestos during 
service.  The examiner should specifically 
address lung conditions such as 
asbestosis, asthma, bronchitis, and COPD, 
if any such disorder is diagnosed. If the 
examiner finds that any diagnosed lung 
disorders existed prior to the Veteran's 
periods of service, the examiner should 
comment on whether any such pre- service 
conditions were permanently worsened by 
service. The examiner should also comment 
on the opinion provided by Dr. McCool.  

4.  Have the Veteran undergo a VA 
examination to determine the current 
severity of his service-connected PTSD.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  All signs and 
symptoms of the service-connected PTSD 
should be reported in detail.  

5.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for a lung disorder, to include 
as due to asbestos exposure; entitlement 
to an increase in a 50 percent rating for 
PTSD for the period prior to November 6, 
2006; and entitlement to an increase in a 
70 percent rating for PTSD for the period 
since January 1, 2007.  If the claims are 
denied, issue a supplemental statement of 
the case to the Veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The purposes of this remand are to ensure notice is complete, 
and to assist the appellant with the development of his 
claims.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


